Title: From Alexander Hamilton to James McHenry, 25 November 1799
From: Hamilton, Alexander
To: McHenry, James


NY. Nor. 25th. 99
Sir
From information which I have occasionally received it would appear that abuses are, from time to time, committed by particular officers, involving the irregular expenditure of money, that can appear only at the office of the Accountant of the War department. The thing seems to me to be sufficiently important to engage your attention, and I should suppose it would be proper to di[r]ect the Accountt to report to you from time to time all abuses that occur in order that they may be laid before the Military Commanders.
It will then be the duty of these officers to take measures for correcting the abuses and punishing their Authers.
S of War

 